IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                              No. 01-20237
                            Summary Calendar



LOWELL L. EAVES; JACQUELINE R. EAVES,

          Plaintiffs-Appellants,

                                    versus

GARY M. DONIGER; A.N. RUSCHE; UNITED STATES OF AMERICA,

          Defendants-Appellees.



          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-1255

                            November 7, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Lowell    and   Jacqueline    Eaves     appeal   the   district   court's

dismissal based on re judicata and for failure to state a claim

upon which relief can be granted of their lawsuit against various

defendants arising from a federal income tax levy issued upon

Jacqueline Eaves's wages.         They also appeal the district court's

order enjoining them from filing additional suits in the United



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
States District Court for the Southern District of Texas without

first obtaining written leave from the district's Chief Judge.

     "Claim preclusion, or res judicata, bars the litigation of

claims that either have been litigated or should have been raised

in an earlier suit."1   The district court did not err in dismissing

this case based on res judicata.2     The parties to this action and

the previous action that concluded with a final judgment on its

merits--specifically dismissal for failure to state a claim upon

which relief can be granted--are identical, the prior judgment was

rendered by a court of competent jurisdiction, and the same claims

are involved in both suits.3

     Likewise, the district court did not abuse its discretion in

enjoining further litigation of these issues.4    We note that "[w]e

have affirmed a district court's sanction barring a litigant from

filing future civil rights complaints without the prior consent of

a district court or magistrate judge."5   Although the sanction here



     1
        Southmark Corp. v. Coopers & Lybrand (In re Southmark
Corp.), 163 F.3d 925, 934 (5th Cir. 1999) (footnote omitted).
     2
        See Ellis v. Amex Life Ins. Co., 211 F.3d 935, 937 (5th
Cir. 2000).
     3
        See id.; Mahone v. Addicks Util. Dist. of Harris County,
836 F.2d 921, 940 (5th Cir. 1988); Hall v. Tower Land & Inv. Co.,
512 F.2d 481, 483 (5th Cir. 1975).
     4
        See Balawajder v. Scott, 160 F.3d 1066, 1067 (5th Cir.
1999) (per curiam).
     5
         Id.

                                  2
is not the least severe sanction possible, and although the Eaves

have not filed as many lawsuits as other "recreational litigants"

against whom we have previously affirmed sanctions, we are not

persuaded that the district court's sanction exceeds the bounds of

discretion under Fifth Circuit jurisprudence.6            The Eaves were

warned more than once that sanctions might follow if they continued

to pursue the claims that had already been decided against them.7

Given the Eaves' disregard of these warnings by filing additional

lawsuits, the district court did not abuse its discretion in

concluding    that   the   injunction   entered   was   the   least   severe

sanction that was adequate.8

AFFIRMED.




      6
          See Mendoza v. Lynaugh, 989 F.2d 191, 196-97 (5th Cir.
1993).
      7
          See Balawajder, 160 F.3d at 1067; Mendoza, 989 F.2d at 195-
97.
      8
          Mendoza, 989 F.2d at 196.

                                    3